Citation Nr: 0416356	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-20 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a disability evaluation higher than twenty 
(20) percent for service-connected chronic low back pain, 
with history of strain and right radicular component with X-
ray evidence of narrowing of joint space.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to March 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision issued by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, increased 
the low back disability evaluation from 10 percent to 20 
percent effective on May 3, 2001, and denied entitlement to 
individual unemployability.  Appeal was perfected with 
respect to both of these issues.  Subsequently, in a January 
2004 rating decision, the RO granted individual 
unemployability effective on June 5, 2003.  The record does 
not indicate that the veteran expressed disagreement with the 
January 2004 rating decision.  Accordingly, the Board 
addresses below only the low back disability claim.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board. 


FINDINGS OF FACT

1.  The veteran's service connected low back disability is 
manifested mainly by significant low back pain that radiates 
downward and right leg instability that causes 5-6 falls per 
week.  Due to low back pain, the veteran has difficulty 
remaining seated in one position for more than 15 minutes, 
and cannot lie in bed for longer than 2 hours at a time. 

2.  Low back pain precludes continuous walking, climbing, 
bending, stooping, lifting, or carrying movements.

3.  There is objective evidence of lumbosacral spine disk 
disease with herniation at L5-S1; degenerative joint disease 
in the lumbosacral spine; and L5-S1 radiculopathy, right 
side.

4.  There is no evidence of "incapacitating episodes" as 
defined in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) 
(effective on September 23, 2002).    





CONCLUSION OF LAW

Criteria for a disability rating of 40 percent have been met 
for service-connected low back disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1; 4.3, 4.10; 4.40; 4.45; 
4.59 (2002) and (2003); § 4.71a, Diagnostic Code 5293 (2002) 
(effective through September 22, 2002) and § 4.71a, 
Diagnostic Code 5292 (2003); VAOPGCPREC 36-97 (December 12, 
1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The Board has resolved the claim in the veteran's favor.  
Accordingly, it is evident that sufficient factual bases for 
such a resolution was provided in the record.  Thus, no 
further discussion with respect to VCAA is warranted here.  

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is based on a review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).

Further, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2003); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided (rule against 
pyramiding).  38 C.F.R. § 4.14 (2003); Fanning v. Brown, 4 
Vet. App. 225 (1993).

As for rating criteria for low back disabilities, criteria 
governing intervertebral disc syndrome, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, is closely analogous to this claim.  
Diagnostic Code 5293 recently was revised.  Under old 
diagnostic Code 5293, effective prior to September 23, 2002, 
a 20 percent was provided for moderate recurring 
intervertebral disc syndrome; 40 percent evaluation required 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).



Under current Diagnostic Code 5293, effective on September 
23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  Incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months warrant a 60 percent evaluation.  Id.

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Further, with respect to Diagnostic Code 5293, the VA General 
Counsel has held that, when a veteran receives less than the 
maximum evaluation under this diagnostic code based upon 
symptomatology that includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another code pertaining to limitation of motion.  
VAOPGCPREC 36-97 (December 12, 1997).  See DeLuca v. Brown, 
supra.  Painful motion is considered to be limited motion 
under the provisions of 38 C.F.R. § 4.59.   

There are other rating criteria pertaining to spine injuries 
that were recently revised and published on August 27, 2003.  
See 68 Fed. Reg. 51,454-51,458.  The revised criteria became 
effective on September 26, 2003.  The general rating formula 
for disease and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes) is to be used with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent rating, and a 50 percent 
for the entire thoracolumbar spine.  Unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire cervical spine warrants a 40 percent 
rating.  Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
warrants a 30 percent rating.  Forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis warrants a 20 percent rating.  

Other diagnostic criteria also may be applicable.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral strain, a 
zero percent evaluation is assigned for slight subjective 
symptoms only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In cases involving Diagnostic Code 5295, VA 
must determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, under Diagnostic Code 5292, limitation of motion 
of the lumbar spine, a 10 percent evaluation is warranted for 
slight limitation of motion; a 20 percent evaluation is 
assigned for moderate limitation of motion; and a 40 percent 
evaluation is assigned for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5010 provides that the arthritis due 
to trauma is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2003).

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history as 
provided in the claims folder to determine whether a higher 
evaluation for a service-connected disability is warranted.  
See 38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, the regulations do not give 
past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
claims for increased evaluations for service-connected 
disabilities, current extent of disability is of primary 
concern.  Id.  Accordingly, in such claims, as the one here, 
the Board focuses upon contemporaneous evidence of the extent 
of the disability claimed. 

Finally, where applicable rating criteria have been changed 
during the appeal period, the Board will review old and new 
criteria and apply those more favorable to the veteran from 
the effective date of the amendment of the criteria (known as 
"staged" rating process).  See VAOPGCPREC 7-03 (November 
19, 2003).

III.  Evidence

In mid-1999, the veteran apparently suffered a fall unloading 
items from a truck in the course of his job.  Medical records 
dated between 1999-2000 related to this injury indicate an 
impression of contusion of the coccyx, a possible hairline 
fracture of the coccyx, and coccyx inalignment.  The veteran 
also complained of low back pain radiating down to the 
extremities and right hip pain.  Private physicians' records 
dated in mid-1999 discuss magnetic resonance imaging (MRI) 
results showing mild degenerative changes in the lumbosacral 
spine, and documenting complaints of low back pain.  The 
Board notes that in his May 2001 application for VA benefits, 
the veteran stated that this injury aggravated his existing 
(service-connected) back disability.  

The report of a July 30, 2001 VA medical (compensation and 
pension, or "C&P") examination provides that the low back 
range of motion was 10 degrees for extension with pain; 60 
degrees for flexion, with pain; and 15 degrees for lateral 
flexion, bilaterally, and for rotation.  Also noted were 
slight straightening of the lordotic curve of the back, and 
pain radiating in the back with straight leg raising on the 
right.  The impression noted was degenerative disc disease at 
L4-5 and L5-S1 with some nerve root encroachment on the 
right, as confirmed by prior MRI studies.  The examiner 
concluded that the back disability would preclude work that 
requires continuous walking, climbing, bending, stooping, 
lifting, or carrying.

In late April 2002, the veteran was seen at a private 
hospital on an emergency basis after slipping from a step on 
a tractor when his leg gave way.  At that time, he reported a 
history of back problems, and complained of severe back pain.  
See hospital records and veteran's October 2002 statement.  
  
In late June 2002, the veteran had an MRI performed on his 
lumbar spine.  The MRI report provides an impression of a 
possible small central disc herniation at L5-S1.

VA medical center (VAMC) outpatient treatment records dated 
between late 2001 to late 2002 indicate that the veteran 
continued to report chronic low back pain in and after mid-
2002.  In August 2002, he reported that the pain had 
increased around that time.  He was given a TENS 
(transcutaneous electrical nerve stimulation) unit in October 
2002.     

A VA C&P examination report dated in October 2002 provides 
that the veteran reported a mostly sedentary lifestyle due to 
chronic back pain, rated at a level of 7/10, or 4/10 if 
controlled with medication.  He described occasional 
radiating pain down to his right leg.  He walked with an 
antalgic gait to the right side.  Balance on the lower 
extremities, one leg at a time, and heel-and-toe walk were 
normal, but he initially had expressed fear about difficulty 
and pain before performing these maneuvers.  He was able to 
squat/rise without difficulty or assistance.  He was able to 
don/doff shoes and socks and get on/off the examination table 
without difficulty.  No pelvic tilt was noted.  

The October 2002 examination report further provides that 
there was mild thoracic and lumbar scoliosis; mild guarding 
of the lumbar paraspinal muscles was noted, but not trigger 
spots.  There was no evidence of paraspinal tenderness, or 
tenderness over the sacroiliac joints or hips.  The range of 
motion for the lumbosacral spine was 70 degrees for flexion 
actively, and the veteran was able to bend over another 10 
degrees to touch his toes without complaints of pain, 
although the maneuver was made cautiously.  Extension was 20 
degrees, and popping noise was noted during extension.  
Lateral flexion was 15 to 22 degrees bilaterally without 
complaints, and rotation was to 30 degrees actively, and with 
encouragement, he was able to rotate to 40 degrees with some 
discomfort.  Straight leg raising test was negative 
bilaterally, in sitting and supine positions.  No atrophy of 
the muscles was noted.  Neurologically, deep tendon reflexes 
were 2+/symmetrical; sensory function was intact.  Axial 
compression test was negative.  The veteran denied 
bowel/bladder dysfunction.  He is independent in daily 
activities, and ambulates without assistive devices.  He does 
not use a corset.   

The VA examiner stated in October 2002 that DeLuca factors 
could not be easily delineated, but stated that there did not 
appear to be any neurological deficits.  However, some 
limitation in movement, mainly due to guarding and 
deliberately slow movement out of fear of pain, was noted.  
Range of motion is within functional limits, but during 
flare-ups, the veteran could be expected to have further 
limitations in the range of motion.  There also did not 
appear to be any loss of endurance or weakness.  MRI results 
showed degenerative changes at L4-5/L5-S1, mild bulging of 
the disk at L4-5, and central herniation of the disk at L5-
S1.  The impressions noted were lumbosacral spine disk 
disease with herniation at L5-S1; degenerative joint disease 
in the lumbosacral spine; L5-S1 radiculopathy, right side; 
and chronic low back pain due to the noted abnormalities.            

The veteran's wife submitted a statement in October 2002 
describing the extent to which her husband's back disability 
impedes his daily functioning.  In particular, the veteran's 
right leg reportedly gives way frequently and he falls 5-6 
times per week.  Further, he reportedly has constant severe 
back pain and cannot sit in a chair for more than 15 minutes.  
The veteran himself testified at an RO hearing in May 2003 
about chronic, severe back pain, and his right leg 
instability.  See transcript.     

In May 2003, the veteran submitted a statement indicating 
that he continues to have severe low back pain and spasms 
that prevent him from lying in bed more than 2 hours at a 
time, or ride in a car longer than 15-20 minutes at a time 
before he has to change positions.  His right leg continues 
to be unstable and he falls at least 6 times a week.  

Treatment notes from a private medical facility dated 
beginning in 1999 through mid-2003 around this date indicate 
complaints of low back pain (ruling out sciatica), 
impressions of lumbar sprain and right hip laxity, right leg 
instability, slow and steady gait.  While these records, 
particularly those dated in 1999, apparently document 
treatment necessitated as a result of the 1999 workplace 
accident; however, the Board acknowledges that the veteran 
and his wife has stated numerous times throughout the appeal 
that the low back disability was significant even before 
1999.      

Finally, the June 2003 VA C&P examination report provides 
that there is straightening of the normal odontic curve; 
straight leg raising was negative.  Reflexes were 2+ and 
equal bilaterally, both at the knees and heels.  The veteran 
was able to stand on his toes and heels and squat partially, 
apparently with some pain.  As for range of motion, he had 10 
degrees for extension; 70 degrees for flexion; 20 degrees for 
lateral flexion bilaterally; and 15 degrees for rotation 
bilaterally.  It was noted that he has not been hospitalized 
or ordered to have bedrest by a physician for over a year.  
An impression of degenerative disc disease of the lumbar 
spine was noted.
     
IV.  Analysis

Because Diagnostic Code 5293 was amended during the appeal 
period, the Board considered the staged rating process in 
this claim.  Evidence dated from 1999 through September 2002 
provides that the veteran had a workplace injury that the 
veteran himself has said aggravated his existing service-
connected back disability.  See, e.g., May 2001 statement 
submitted in support of the claim.  Medical evidence 
indicates that his main complaints were of chronic low back 
pain often radiating downward, right hip pain, and right leg 
instability.  There were degenerative changes noted at L4-5 
and L5-S1 with some nerve root encroachment on the right 
side, as well as possible small central disc herniation at 
L5-S1.  Later, the veteran apparently experienced exacerbated 
symptoms when his leg gave way and he slipped from a step on 
a tractor.  

The Board finds that sufficient evidence has been submitted 
to warrant an increased rating to 40 percent under old 
Diagnostic Code 5293, through September 23, 2002.  While the 
veteran appears to have had low back motion generally within 
functional limits, he has reported chronic low back pain with 
little relief.  In this connection, the Board finds it 
particularly significant that, even in mid-2001, a VA 
physician specifically stated that the disability symptoms 
(that is, essentially, chronic back pain) would preclude 
continuous movements common and necessary not only for work 
that the veteran had been performing, but also for daily 
functioning - walking, climbing, bending, stooping, lifting, 
or carrying.  Moreover, the Board finds credible evidence in 
the form of the veteran's and his wife's statements that 
right leg instability caused the veteran to slip from a 
tractor step, further exacerbating the symptoms.  In finding 
that a 40 percent rating is warranted under old Diagnostic 
Code 5293, the Board has also considered DeLuca factors, in 
particular, painful motion, and has resolved every reasonable 
doubt in the veteran's favor.  To award the highest rating of 
60 percent under old Diagnostic Code 5293, the Board must 
have evidence of pronounced intervertebral disc syndrome with 
persistent symptoms sciatic neuropathy, not shown by the 
evidence dated between 1999 and late 2002.  

As for new Diagnostic Code 5293 effective on September 23, 
2002, evidence dated from this date forward indicates that 
the veteran continues to report chronic low back pain, rated 
typically a 7 out of a scale of 1-10, which prevents him from 
lying in bed longer than 2 hours at a time.  He has 
occasional radiating pain down to his right leg and an 
unstable right leg that causes 5-6 falls per week, and moves 
with an antalgic gait to the right side, but there is no 
pelvic tilt or muscle atrophy.  He generally has range of 
motion within functional limits and has good balance on the 
extremities, but limited motion and guarding are noted 
apparently due largely to anticipated pain.  He reportedly 
finds it difficult to remain sitting in one position for more 
than 15 minutes.  In terms of diagnostic evidence, there are 
lumbosacral spine disk disease with herniation at L5-S1; 
degenerative joint disease in the lumbosacral spine; and L5-
S1 radiculopathy, right side, but no neurological deficits or 
bowel/bladder dysfunction.  Further limited motion is likely 
during flare-ups.   

Current Diagnostic Code 5293, effective on September 23, 
2002, evaluates intervertebral disc syndrome essentially on 
the basis of duration of "incapacitating episodes," as 
defined in the regulation, over the prior one-year period due 
to persistent neurologic and orthopedic symptoms.  The Board 
notes that a VA physician recently stated that the veteran 
has not been hospitalized or ordered to have bedrest by a 
physician for over a year.  Accordingly, the Board does not 
have a basis upon which it can award a rating specific to 
Diagnostic Code 5293 for the period beginning on September 
23, 2002.  



Nonetheless, the Board has considered whether the claim can 
be favorably resolved under other spine criteria, as the 
above increased rating to 40 percent under old Diagnostic 
Code 5293 is permissible only through September 22, 2002, the 
last date on which the old criteria remained effective.  It 
notes that there is recent evidence of persistent low back 
pain and its impact on daily functioning, and that decreased 
limited motion is likely at times of flare-up.  Here, because 
the veteran has a less-than-maximum evaluation under 
Diagnostic Code 5293, the Board must consider 38 C.F.R. §§ 
4.40 and 4.45, DeLuca, and VAOPGCPREC 36-97.  Moreover, the 
Board notes that Diagnostic Code 5292 awards a 40 percent 
evaluation for severe limitation of motion, as opposed to a 
20 percent evaluation for moderate limitation of motion.  
Taking into account Diagnostic Code 5292, and in 
consideration of reports of chronic pain and likely limited 
motion particularly during flare-ups, which could be expected 
to further limit daily functioning, the Board finds it 
appropriate to award an increased rating of 40 percent under 
Diagnostic Code 5292.  Every reasonable doubt has been 
resolved in the veteran's favor.        

As for spine disability rating criteria that became effective 
on September 26, 2003, they essentially evaluate evidence of 
ankylosis and objective evidence of marked limitation of 
motion, neither of which is evidenced in the record to date.  
Accordingly, a rating specific to these new spine criteria is 
not warranted here.

Similarly, a rating specific to Diagnostic Code 5295 is not 
warranted.  Diagnostic Code 5295 awards a 20 percent rating 
for muscle spasms on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  While there 
is some evidence of low back spasms, there is no evidence 
that they are significant enough as to be consistent with the 
symptoms noted for the 40 




percent rating, which the veteran already has awarded above, 
under other Diagnostic Codes.  

Finally, evaluation of arthritis due to degenerative changes 
essentially is based upon limitation of motion.  The Board 
already has taken into consideration limitation of motion in 
this decision and has increased the rating to reflect limited 
motion, as well as pain.  Accordingly, no additional, 
separate evaluation for arthritis or degenerative spinal 
changes is warranted.


ORDER

A disability evaluation of 40 percent is granted for service-
connected chronic low back pain, with history of strain and 
right radicular component with X-ray evidence of narrowing of 
joint space.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



